76 So. 3d 417 (2011)
STATE of Louisiana
v.
Dorance FLEMING.
No. 2011-KK-1736.
Supreme Court of Louisiana.
December 16, 2011.
PER CURIAM.
Writ granted. The ruling of the trial court granting the motion to suppress is reversed, and the motion to suppress is denied. The trial court erred in relying on Kirk v. Louisiana, 536 U.S. 635, 122 S. Ct. 2458, 153 L. Ed. 2d 599 (2002). Based on the totality of the evidence presented at the hearing on the motion to suppress, the investigating officers had exigent circumstances to enter the structure located behind the residence after they observed: (1) marijuana smoked inside which was capable of being immediately destroyed; and (2) two guns (perhaps relating to the planned armed robbery described by the anonymous caller) creating a situation they had not yet figured out, thus justifying the need to take unquestioned command of the situation immediately. The case is remanded to the trial court for further proceedings.